Citation Nr: 1419275	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for rheumatic heart disease (to include myocardial insufficiency).

2.  Entitlement to service connection for scar, right eyebrow.

3.  Entitlement to service connection for scarring of the hands, arms, legs and the area below the testicles (claimed as due to boils).

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for right eye socket damage,
to include blurred vision and headaches as residuals of or secondary thereto.

7.  Entitlement to service connection for pain in left lower extremity.

8.  Entitlement to service connection for pain in right lower extremity.

9.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

10.  Entitlement to an initial disability rating in excess of 10 percent for service-connected instability of the right knee.

11.  Entitlement to an initial disability rating in excess of 10 percent for service-connected spondylolysis with listhesis, degenerative disc disease, and degenerative joint disease of the lumbar spine (low back disability) prior to February 2, 2012; and in excess of 20 percent thereafter.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for rheumatic heart disease in a September 1970 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  None of the new evidence submitted subsequent to September 1970 in support of the Veteran's claim for service connection for rheumatic heart disease (to include myocardial insufficiency) is material.

3.  Resolving reasonable doubt in the Veteran's favor, the scar on the right eyebrow is related to an injury incurred in service.

4.  Scars on the left forearm and right anterior thigh are not related to service.

5.  There is no scar in the right groin area below the testicles.

6.  Resolving reasonable doubt in the Veteran's favor, the scar on his right palm is related to an injury incurred in service.

7.  The Veteran's asteatotic eczema is not related to service.

8.  Chronic sinusitis is not established by the evidence of record.

9.  The Veteran's had defective hearing noted upon entry into active duty that did not increase in severity during service.

10.  Resolving reasonable doubt in the Veteran's favor, a notch on the outer rim (supero-temporal) of the right eye socket is related to an injury that was incurred in service.

11.  The Veteran does not have any right eye pathology as a result of his service-connected notch on the outer rim (supero-temporal) of the right eye socket.

12.  The Veteran's headaches are not proximately due to, the result of or aggravated by the service-connected notch on the outer rim (supero-temporal) of the right eye socket.

13.  The evidence fails to demonstrate that the Veteran has any current disorder manifested by pain in the right lower extremity (except for an already service-connected right knee disability), to include neurologic manifestations of his service-connected low back disability.

14.  The evidence fails to demonstrate that the Veteran has any current disorder manifested by pain in the left lower extremity, to include neurologic manifestations of his service-connected low back disability.

15.  The Veteran's degenerative joint disease of the right knee is not manifested by limitation of flexion of 30 degrees or less or limitation of extension.

16.  The Veteran's instability of the right knee is not manifested by moderate impairment.

17.  The Veteran's right knee disability does not represent an unusual or exceptional disability picture.

18.  Prior to February 2, 2012, the evidence did not demonstrate that the Veteran's low back disability was productive of limitation of the thoracolumbar spine of flexion of 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes requiring doctor prescribed bed rest having a duration of at least 2 weeks in a 12 month period.

19.  As of February 2, 2012, the evidence fails to demonstrate that the Veteran's low back disability is productive of limitation of flexion of the thoracolumbar spine of 30 degrees or less; anklyosis of the thoracolumbar spine; or incapacitating episodes requiring doctor prescribed bed rest having a total duration of at least 4 weeks in a 12 month period.

20.  The Veteran's low back disability does not represent an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  The September 1970 RO rating decision that denied service connection for rheumatic heart disease is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2013).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for rheumatic heart disease (to include myocardial insufficiency) is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for a scar, right eyebrow, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for service connection for scars on the left forearm, right anterior thigh and right groin area below the testicles have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Service connection for a scar, right palm, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  The criteria for service connection for asteatotic eczema have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

7.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2013).

9.  Service connection for a notch on the outer rim (supero-temporal) of right eye socket is warranted.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

10.  The criteria for service connection for a right eye disorder manifested by blurred vision as secondary to a notch on the outer rim (supero-temporal) of the right eye socket have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

11.  The criteria for service connection for headaches as secondary to a notch on the outer rim (supero-temporal) of the right eye socket have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

12.  The criteria for service connection for pain in the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

13.  The criteria for service connection for pain in the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

14.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2013).

15.  The criteria for a disability rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5257 (2013).

16.  The criteria for a disability rating in excess of 10 percent for service-connected low back disability were not met prior to February 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5242 (2013).

17.  The criteria for a disability rating in excess of 20 percent for service-connected low back disability are not met as of February 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen for Service Connection for Rheumatic Heart Disease 

Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Appropriate notice was provided to the Veteran in May 2009.  The duty to assist has also been met.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Analysis

The Veteran's claim for service connection for rheumatic heart disease with myocardial insufficiency was last denied by the RO in a rating decision issued in September 1970.  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, September 1970 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran's claim was previously denied by the RO in September 1970 because the evidence at that time failed to demonstrate that the Veteran had rheumatic heart disease or that his pre-existing rheumatic fever was aggravated in service.  Thus, in order to be material, the new evidence submitted since September 1970 must be related to at least one of these missing elements.  

In the present case, new evidence received since September 1970 includes VA treatment records, private treatment records, Social Security Administration records, and the report of an April 2010 VA examination.  None of this evidence is material as it fails to demonstrate that the Veteran has a current disability for which benefits can be granted much less that the claimed condition is related to or was aggravated by his military service.

The available private treatment records, to include those with the Social Security Administration records, do not demonstrate any complaints of, treatment for or diagnosis of a heart disorder to include either rheumatic heart disease or myocardial insufficiency.  In addition, although VA treatment records from December 2001 show the Veteran complained of dyspnea on exertion, which he thought to be somehow related to his heart, the physician's impression was that it was most likely due to deconditioning.  An August 2002 VA primary care note indicates that an echocardiogram was normal as were pulmonary function tests, and the Veteran's dyspnea on exertion had resolved.  Another echocardiogram conducted in June 2010 was also normal.  Consequently, this evidence fails to establish that the Veteran has or has had during the appeal period any heart disorder to include rheumatic heart disease or myocardial insufficiency.

Furthermore, the Veteran underwent a VA heart examination in April 2010.  After examining the Veteran and reviewing his medical records, the examiner stated that there is a lack of sufficient clinical evidence to support a diagnosis of rheumatic heart disease or residuals thereof.  Echocardiogram is normal.  There is no valvular disease.  More importantly, the examiner noted that the Veteran himself actually stated that he has not been diagnosed with any type of heart condition to date.

Consequently, although the evidence shows the Veteran's report of having rheumatic fever at the age of 14, there is no objective medical evidence to establish that he has any residuals therefrom, to include rheumatic heart disease or myocardial insufficiency, or that his service in any way aggravated his pre-existing rheumatic fever.  As the evidence continues to fail to establish the presence of a current disability or aggravation of a pre-existing condition during service, the Board finds that none of the new evidence is material.  Consequently, the Board denies reopening the Veteran's claim for service connection for rheumatic heart disease to include myocardial insufficiency.

For the foregoing reasons, the Board finds that the Veteran has failed to submit new and material evidence and, therefore, denies reopening the claim for service connection for rheumatic heart disease (to include myocardial insufficiency).

Service Connection Claims

Notice and Assistance Requirements

Appropriate notice regarding the service connection claims was provided to the Veteran in September 2008, May 2009 and June 2009, prior to the initial AOJ decision on his claims.  

The duty to assist has also been met.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.  The Veteran was afforded VA examination on his claims in April 2009, April 2010 and February 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  These examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

A specific VA examination was not provided with regard to the Veteran's claims for pain of the bilateral lower extremities although multiple VA spine examinations were provided that addressed whether he had any neurologic manifestations of his service-connected low back disability as well as his service-connected right knee disability.  In regard to his claim for any other cause of his pain of the bilateral lower extremities, the Board finds that VA examination was not necessary as the evidence of record fails to demonstrate that the Veteran has any current lower extremity disorder manifested by pain that has not already been service-connected or that must be associated with service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Analysis 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  See 38 CFR 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Scar, Right Eyebrow

Given the Veteran's consistent report that he sustained a laceration to his right eyebrow in service, the evidence that he currently has a 2 cm scar on the right eyebrow, and the evidence of treatment for an eyebrow laceration measuring 2.5 cms in service (albeit noted to be on the left) in September 1966, the Board finds that the evidence is at least in equipoise as to whether the Veteran sustained a laceration to the right eyebrow in service and that the reference in the September 1966 treatment note was in error, and therefore the current scar on the right eyebrow is a residual of the laceration sustained in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a scar, right eyebrow, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Scarring of Hands, Arms, Legs & Below the Testicles

The Veteran originally claimed that he has scars on his hands, arms, legs and below his testicles due to boils that had their onset in service and were treated in service leaving numerous scars.  (See June 2008 claim.)

In a rating decision issued in March 2012, service connection was granted and a noncompensable rating assigned for a scar on the left hand as a residual of a laceration of the left middle finger, effective June 25, 2008.  The Veteran did not appeal that decision, and it is final.

VA and private treatment records as early as 1984 show the Veteran has been treated for multiple skin problems to include lesions, skin tags, fibroma, seborrheic keratosis, actinic keratosis and junctional nevus.  None of the treatment records, however, refer to treatment for boils and most of his treatment was for lesions on his head, face and neck, not the body parts he claims.  Consequently, this evidence is noncontributory to the question of whether the Veteran has scarring due to boils or any other cause in service on the hands, arms, legs, and below the testicles.

It was not until the February 2012 VA scar examination that the Veteran provided details as to his claimed scarring.  At the examination, the Veteran stated that, while in service, he developed two to three boils of the skin while serving in Germany.  He advised that there was one on the right anterior thigh, one in the groin area and one on the left forearm.  The Veteran reported that he received treatment for these boils with a drainage procedure, which resulted in the scarring.  He also reported that he has a small scar on his right palm that he related to a laceration on a heater while in service.  Examination of the Veteran revealed a small 0.2 x 0.2 cms scar with adjacent 2 cms area of thickened subcutaneous tissue on the right palm that was superficial and non-linear.  He also had a scar on his left forearm on the extensor surface that was round measuring 0.4 x 0.4 cms, and a scar on the right proximal anterior thigh that was round, superficial and measured 0.8 x 0.8 cms.  The examiner noted that he could not identify a current scar in the right groin area below the testicles.

In rendering a medical opinion as to the scars on the left forearm and right anterior thigh, the examiner noted that there was no treatment noted in the service treatment records for boils.  The only treatment record relating to the skin was a January 1967 note showing complaints of generalized itching without any evidence of rash and no diagnosis given.  Although the examiner commented that the Veteran's reported history is plausible, he observed that there is no evidence in the service treatment records to objectively substantiate that history.  Consequently, the examiner opined that it is less likely than not that the scars on the left forearm and right anterior thigh are related to service because evidence for the Veteran's claim is not located in order to establish a relationship to service.

After reviewing the service treatment records, the Board finds that, although the Veteran's history is plausible, it is not consistent with the contemporaneous medical evidence as the service treatment records fail to demonstrate any treatment for the alleged boils in service as described by the Veteran.  Furthermore, the Board notes that the Veteran provided a history of having boils at both his entrance examination in April 1964 and at an interim examination in March 1966.  Despite that history, no scars were noted upon examination either in April 1964 (except a vaccination scar on his left upper arm) or March 1966.  At his separation examination in February 1967, the Veteran did not report a history of boils and again no scars were noted upon examination.  

Consequently, given the lack of evidence of treatment for boils while in service, the lack of evidence of scarring due to boils despite his reported history of boils at the April 1964 and March 1966 examinations, and the VA examiner's negative opinion that the current scars on the left forearm and the right anterior thigh are not likely related to boils incurred in service, the Board finds that the preponderance of the evidence is against finding that the Veteran's current scars on the left forearm and right anterior thigh are related to his military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection for scarring of the left forearm and right anterior thigh is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for the Veteran's right palm scar, the service treatment records contain, as noted by the VA examiner, the report of an X-ray taken of the right hand in May 1966 indicates it was due to the Veteran having dropped a Herman Nelson heater on his right hand while unloading it in the Unit Storage Area.  As the examiner pointed out, the X-ray report does not indicate a laceration to the right hand but the Board notes that mention of one would be highly unlikely since the purpose of the X-ray was to rule out a fracture.  The Board further notes that there are no clinical notes of any treatment for this injury to the right hand.  However, the Veteran reports that the scar on his right hand is the result of a laceration incurred during this incident with the heater and he is competent to make such a report.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran sustained a laceration to his right hand in May 1966 when he dropped a heater on it and, therefore, resolves reasonable doubt in the Veteran's favor that the current scar on his right palm is related to this in-service injury.  Hence, the Board finds that service connection is warranted for a scar on the right palm.

As for the claimed scar in the right groin area below the testicles, as the VA examiner did not find evidence of such a scar, the Board finds that service connection is not warranted because there is no current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for scar of the right groin area below the testicles as the result of a boil is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Finally, the Board notes that the Veteran was also provided with a VA skin examination in February 2012 at which he was diagnosed to have asteatotic eczema that was manifested by pruritus and excoriations of the pretibial areas.  Despite noting that the Veteran was treated in service in January 1967 for diffuse itching but that no rash or other skin changes were noted, the examiner opined that the Veteran's current asteatotic eczema was not at least as likely as not related to the diffuse itching in service because no skin changes were noted and asteatotic eczema typically manifests by easily recognizable skin lesions.  Thus, the examiner stated that it does not appear that the Veteran's asteatotic eczema was responsible for the itching in service.  

The Board notes that the VA treatment records are silent for any treatment for or diagnosis of asteatotic eczema prior to 2012 and the service treatment records do not show the Veteran had any skin condition such as a rash or other skin changes consistent with asteatotic eczema.  

Furthermore, although the Veteran is competent to report he experienced itching of his skin in service, he is not competent as a lay person to relate that to a medical diagnosis.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the skin disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's statements are not competent to relate any current skin disorder, such as asteatotic eczema, to the itching he experienced in service and his statements as to a relationship between the two are afforded little probative weight.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's currently diagnosed asteatotic eczema is related to his military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinusitis

In his June 2008 claim, the Veteran stated that he suffers from sinusitis that is a direct result of his active duty.  He stated he did not suffer from problems with his sinuses until he was on active duty and that this disability has steadily increased since his separation from service.  He stated he now suffers from tremendous pain and fluid within his sinus area.  The Board finds, however, that service connection for sinusitis is not warranted because the evidence fails to establish that the Veteran has chronic sinusitis related to his military service.

The service treatment records contain only one treatment note in service showing the Veteran was treated in August 1965 for acute sinusitis.  However, the reports of subsequent examinations in March 1966 and February 1967 show the Veteran failed to report a history of sinusitis and no abnormalities of the sinuses were noted upon examination.  Consequently, the service treatment records fail to show that the Veteran had a chronic sinus condition while in service as he only had one episode of acute sinusitis and no further treatment or showing of abnormalities on examination.

Furthermore, despite the Veteran's reported complaints in his June 2008 claim, VA and private treatment records are silent for any current chronic sinus problem, to include chronic sinusitis.  Rather they only show two incidents of treatment for what were clearly isolated incidents of acute sinusitis given the seven year lapse in time between the two episodes of treatment.  The first note of treatment for sinusitis is a March 2003 VA primary care note showing that the Veteran reported he was treated at a private facility three weeks before for a sinus infection that had improved.  At that time, there was no sinus drainage, fever, chills, rhinorrhea, cough, shortness of breath, chest pain or other complaints.  The second note showing treatment for sinusitis is a July 2010 VA primary care note in which the Veteran reported a four to five day history of onset of pain, fever and sore throat with a productive, yellow green cough from sinus drainage.  The assessment was pharyngitis and sinusitis, but it was noted that the Veteran was already improving.  All other VA treatment records that mention the Veteran's sinuses indicate that he had no sinus tenderness.  (See e.g., October 2003 and May 2004 VA primary care notes.) 

Finally, the Board notes that the Veteran underwent a VA examination for his sinuses in February 2012.  The Veteran reported that he had a sinus condition in service while stationed out-of-doors and his symptoms included stuffiness and congestion.  At the time of the examination, however, the Veteran denied any current nasal or sinus symptoms, although he did report that he takes sinus medication.  After examining the Veteran and reviewing his medical records, however, the examiner concluded that he has not had, nor does he currently have, a diagnosis of any sinus condition.

Consequently, as the VA treatment records and the VA examination fail to demonstrate that the Veteran has a current chronic sinus condition, the Board finds that the preponderance of the evidence is against service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 223.  Furthermore, there is no evidence relating any current episodes of sinusitis to the single acute episodes of sinusitis in service.  

Therefore, the Board finds that the preponderance of the evidence is against finding that service connection for sinusitis is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran claims that his current bilateral hearing loss is related to exposure to noise during his active military service.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 1555, 157 (1993).  

The standards under which audiometric results were reported by the military changed October 31, 1967, from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the services examination do not indicate what standard was used, it is assumed that ASA units were used as that was the standard the military was using prior to October 31, 1967.  (The Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency).)

The service treatment records contain the results of three audiometric evaluations done during service.  In April 1964, on entrance examination, the Veteran made no complaints relating to his hearing on the Report of Medical History.  The Report of Medical Examination shows audiometric tests results were as follows:

 



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-10 (0)
10 (20)
0 (10)
-5 (0)
LEFT
5 (20)
-10 (0)
20 (30)
20 (30)
10 (15)

The examiner noted on the Report of Medical Examination that the Veteran had "defective hearing."

On examination in March 1966, the Veteran made no complaints relating to his hearing on the Report of Medical History.  The Report of Medical Examination shows audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
X
5 (10)
LEFT
5 (20)
5 (15)
0 (10)
X
10 (15)

No hearing defect was noted on the Report of Medical Examination.

In February 1967, at his separation exam, the Veteran again made no complaints relating to his hearing on the Report of Medical History. The Report of Medical Examination shows audiometric test results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-10 (0)
10 (20)
 0 (10)
0 (5)
LEFT
5 (20)
-10 (0)
-10 (0)
10 (20)
10 (15)

No hearing defect was noted on the Report of Medical Examination.

Post-service medical evidence consists of an April 2007 VA audiology consultation and an April 2009 VA audiological examination.  At the April 2007 VA audiology consultation, the Veteran denied military noise exposure but reported post-military noise exposure working in heavy equipment for 25 years.  The actual audiogram results were not part of the treatment note but the assessment indicates that it revealed a bilateral sensory hearing loss whose degree of impairment was mild to moderately-severe in the right ear beginning at 2000 Hertz and whose degree of impairment was mild to moderate in the left ear beginning at 1500 Hertz.  Tympanograms were noted to be within normal limits bilaterally, and word recognition scores were noted to be excellent.  It was determined that he did not meet the VISN 9 guidelines for amplification.

On VA examination in April 2009, the Veteran's chief complaint was of bilateral hearing loss with difficulty understanding in a group or background noise situation.  He reported that, in the military, he was a cook but he had to undergo training.  He denied being in active combat.  Instead he reported that he served in Germany for two years, and that he served in the field for three months out of each year.  He stated that he was exposed to tank vehicle engine noise and the weapons systems firing from the tanks during field exercises and at the tank firing range.  He also stated that he was attached to a medical unit with ambulance motor noise and sirens.  He stated that he cannot recall if hearing protection was provided.  With regard to civilian occupational noise exposure, the Veteran reported that, prior to service, he had tractor engine noise and farm equipment noise exposure during planting and harvesting crops on a farm.  After military, he was a heavy equipment operator for 25 years with hearing protection worn 65 percent of time.  With regard to recreational noise exposure, the Veteran reported that he had pre-military exposure from gunfire while hunting and target shooting with no hearing protection; and post-military, he had noise exposure while hunting or operating lawn equipment without hearing protection worn but wears hearing protection 50 percent of the time while target shooting.  He reported no family history of hearing loss. He denied a history of head trauma outside of military but reported that, in 1966, he fell and sustained an injury to the boney area above the right eye socket.  He stated that he received stitches to close the wound but that a crack or space can be felt between the bone above his right eye socket.

On audiometric testing, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
60
65
LEFT
15
20
45
60
55

Maryland CNC speech recognition scores were 88 percent bilaterally.

The examiner's assessment was that audiometric test results indicate hearing level within normal limits of hearing at 500 to 1500 Hertz sloping to a moderate to moderately-severe sensorineural hearing loss at 2000 to 4000 Hertz in the right ear.  Left ear test findings indicate hearing level within normal limits at 500 to 1000 Hertz sloping to a mild to moderately-severe sensorineural hearing loss at 1500 to 4000 Hertz.  Speech discrimination scores were good bilaterally.

In responding to a request for a medical nexus opinion, the examiner stated that the audiometric test results at the time of induction, during service and at time of discharge were within normal limits of hearing at 500 to 6000 Hertz bilaterally.  Based upon these audiometric test results, the examiner opined that the Veteran's present hearing loss is not related to military noise exposure nor did his hearing loss increase beyond normal progression of the condition while in the military or is worse now due to his military service.  Rather the Veteran has extensive occupational and recreational noise exposure without hearing protection.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132.  In this case, the Veteran's entrance medical examination noted the existence of defective hearing.  Therefore, he is not entitled to the presumption of soundness for this condition.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service  connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the  increase in disability is due to the natural progression of  the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

The presumption of aggravation applies only when the Veteran shows the preservice disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation  in service" unless the underlying condition itself, as  contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the  condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently p is required.  See Routen v. Brown, 10 Vet. App. 183 (1997).

In the present case, the in-service audiometric evaluations do not demonstrate a worsening in the Veteran's hearing during service as the pure tone thresholds shown on audiometric examination in March 1966 and February 1967 are less than those shown to be present on the enlistment examination in April 1964.  In addition, the VA examiner noted that the audiometric evaluations in service were within normal limits at 500 to 6000 Hertz bilaterally.  Furthermore, the VA examiner opined that the Veteran's hearing loss did not increase beyond the natural progression of the condition while in the military.  Consequently, the Board finds that the preponderance of the evidence is against finding that there was a worsening in the severity of the Veteran's hearing loss beyond the natural progression of the condition during service and, therefore, aggravation of a pre-existing hearing loss is not established by the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Eye Socket Damage to Include Residuals of Blurred Vision and Headaches

The Veteran has claimed that he incurred an injury to the right eye socket in service as the result of a fall in which he hit his right eye socket on concrete.  This appears to be essentially the same incident in which the Veteran claimed that he incurred the laceration to his right eyebrow resulting in a scar.  The Veteran has stated that he did receive treatment for this injury, including stitches, and that since then he can feel a crack in his eye socket and he suffers severe headaches accompanies by blurred vision.  In an October 2009 statement, the Veteran reported that he was treated on September 5, 1966 at the U.S. Army dispensary in Manheim, Germany for this incident.

As previously noted above, the service treatment records show that, on September 5, 1966, the Veteran was treated for an injury to the left eyebrow (laceration of 2.5 cms), which was noted to have happened in a fight with another man.  Four sutures were placed in the eyebrow.  (It is noted that previously the Board determined that there is some question as to whether this note incorrectly references the left eyebrow rather than the right.)  In January 1967, the Veteran was again treated for an injury received in a fight, this time to the right eye.  He had a subdural hemorrhage around the pupil but the cornea and fundi were okay and his vision was okay.  He was given an eye patch to wear.  The Veteran also was treated in March 1967 for injuries received in a motor vehicle accident; however, the treatment notes indicate he only received an abrasion to the right forehead.  There is no mention of this being near or around the right eye.  Finally, the Board notes that examinations in April 1964, March 1966 and February 1967 show the Veteran had 20/20 uncorrected vision and no history of any eye problems or an injury to the right eye area was reported on the Report of Medical History.

A review of the post-service treatment records available fail to demonstrate any treatment for damage to the right eye socket.  Nor do they show treatment for headaches or vision problems.  A December 2009 primary care note indicates the Veteran had no vision limitations.

VA eye examination conducted in April 2010 shows the Veteran reported receiving the injury to his right eye socket when he fell in the barracks while "horsing around" with friends, and during such fall, he hit his head on the right side of his face on the stone floor.  He reported having occasional headaches (approximately once every month) ever since for which he takes over-the-counter pain relievers.  Examination of the Veteran's vision showed he had uncorrected distance vision in the right eye of 20/30 and in the left eye of 20/40 corrected to 20/20 bilaterally, and uncorrected near vision of 20/200 bilaterally corrected to 20/25 bilaterally.  

The examiner remarked that the Veteran denied having any visual problems or a direct relationship between his eyes and his headaches.  He did indicate a location on the outer orbital rim (supero-temporal) where a notch can be felt presumably from a previous minimally displaced orbital rim fracture.  He stated that the Veteran had no extraoccular motility disturbance from this, no complaints of diplopia, and had an essentially normal ophthalmic examination.  The examiner stated that he could not find any significant ocular abnormality, and the Veteran had no specific ocular complaints.  The examiner opined that the Veteran does not have any right eye pathology as a result of his service-related injury.  The examiner further opined that the Veteran's headaches are not a result of his service-related injury.

After considering all the evidence, the Board finds that there is sufficient doubt raised that the Veteran's injury incurred in September 1966 resulted in a notch located on the outer orbital rim (supero-temporal) of the right eye socket.  As previously noted, there is some doubt that the September 1966 references the correct eyebrow that was injured.  Furthermore, in rendering his opinions, the VA examiner appears to conclude that the notch in the outer orbital rim (supero-temporal) of the right eye socket is the result of the described in-service injury.  Consequently, the Board resolves reasonably doubt in the Veteran's favor that he has a notch on the outer orbital rim (supero-temporal) of the right eye socket as a result of the injury incurred in service and, thus, service connection is warranted for this.  

As for any other residuals, however, the Board finds that the preponderance of the evidence is against finding that the Veteran has any eye disorder (described as blurred vision) or headaches as residuals of the now service-connected notch on the outer orbital rim (supero-temporal) of the right eye socket.  The VA examiner clearly opined that the Veteran has no eye pathology as a result of this service-related injury as he had an essentially normal ophthalmic examination.  Consequently, despite the Veteran's reports in statements in support of his claim that he has blurred vision due to this service-related injury, the medical evidence fails to support such a conclusion.   Rather the evidence shows that the Veteran's vision is affected solely by refractive errors of both eyes affecting both his distant and near vision.  Consequently, the Board finds that service connection for a right eye disorder (described as blurred vision) as a residual of or secondary to the now service-connected notch on the outer orbital rim (supero-temporal) of the right eye socket is not warranted.

In addition, although the Veteran has submitted statements in support of his claim that he has severe headaches due to this service-related injury, the evidence fails to demonstrate that he has headaches either as a residual of or secondary to the now service-connected on the outer orbital rim (supero-temporal) of the right eye socket.  He failed to report on his separation examination having a history of headaches and there is no record of complaints of or treatment for headaches in any of the VA or private treatment records in the claims file.  Furthermore, despite the severity of the headaches as set forth in the Veteran's statements in support of his claim, at the April 2010 VA examination, he stated that they only occur once a month and are controlled with over-the-counter medications.  The fact that he has not received any treatment for headaches is consistent with his report at the April 2010 VA examination rather than those made in statements to VA in support of his claim that his headaches occur three times a month and are prostrating (i.e., require him to go into a quiet, dark room and lay down).  Consequently, the credibility of the Veteran's statements is questionable decreasing their probative value.  

Furthermore, although he is competent to state that he had the injury to the right eye in service and that he has had headaches ever since, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372; Kahana, 24 Vet. App.at 428.  The VA examiner opined that the Veteran's headaches are not the result of his service-related injury.  The Board finds that the VA examiner's opinion is more probative and persuasive as to the etiology of the Veteran's headaches because the examiner clearly has the medical expertise to render a medical opinion where the Veteran does not.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's headaches are a residual of or secondary to his now service-connected notch on the outer orbital rim (supero-temporal) of the right eye socket.  

In conclusion, the Board finds that service connection is warranted for a notch on the outer orbital rim (supero-temporal) of the right eye socket.  To that extent only, the Veteran's appeal is granted.  Service connection is not, however, warranted for any other residuals such as a right eye disorder (described as blurred vision) or headaches because the preponderance of the evidence is against finding that those are either residuals of the in-service right eye socket damage or are secondary to the now service-connected notch on the outer orbital rim (supero-temporal) of the right eye socket.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pain in Bilateral Lower Extremities 

In a September 2008 statement, the Veteran reported that he has back pain that radiates into both lower extremities.  The RO took this statement as a claim for pain in the bilateral lower extremities.  In contrast, in his Notice of Disagreement, the Veteran stated that he actually suffered injury to his legs in service.  He stated that he injured his right leg in a car accident in Germany in service and has suffered excessive pain and limitation since that date.  As to the left leg, he stated that he suffered a fall in which he might have injured his left lower extremity and that he has suffered pain and limitations since.  On his VA Form 9 received in July 2010, the Veteran stated the pain in the right lower extremity is the result of a combination of his back and the right knee, and the pain in his left lower extremity is the result of a combination of his back and trauma to the leg while jumping from aircraft and landing on the ground.  He stated that numerous times the left leg suffered trauma from the impact.  However, on his VA Form 9 submitted in October 2012, he again stated that his back pain radiates into both lower extremities accompanied with numbness.  

The RO has granted service connection for a low back disability characterized as spondylolysis with listhesis, degenerative disc disease and degenerative joint disease effective June 25, 2008.  In addition, service connection has been granted for a right knee disability manifested by degenerative joint disease and instability as due to an injury received in a motor vehicle accident in March 1967, effective June 25, 2008.  

Given the varying allegations made by the Veteran, the Board will consider the claims on both a direct and secondary basis.  In doing so, the Board finds that the evidence fails to show that the Veteran has a current disability subject to direct service connection relating to his bilateral lower extremities that has not already been service-connected (e.g., the right knee disability) or that the Veteran has neurologic manifestations of his service-connected low back disability in the bilateral lower extremities such that secondary service connection is warranted.

With regard to direct service connection, service treatment records are silent for any complaints of, treatment for or diagnosis of pain in either lower extremity or injury to either lower extremity, except for the right knee injury incurred in the March 1967 motor vehicle accident.  As service connection has already been established for the right knee injury, any pain associated with that disability will not be considered in determining whether service connection for pain in the right lower extremity is separately warranted.  The February 1967 separation examination reports do not show any reported history of pain in the bilateral lower extremities nor were any abnormalities of the bilateral lower extremities noted on examination.  Consequently, the service treatment records fail to demonstrate that the Veteran received any injury to his lower extremities that resulted in a chronic disability manifested by pain in either lower extremity (except for that caused by  the service-connected right knee disability).

Furthermore, the available post-service treatment records fail to demonstrate that the Veteran has been treated for any complaints of pain in the bilateral lower extremities, except as it may relate to his service-connected low back disability (which will be discussed shortly).  Nor do they demonstrate any diagnosis of a disorder resulting in pain in the bilateral lower extremities, except for the diagnosis of metastatic cancer of the bones in March 2010 that resulted in pain to the left lower extremity, which is not service-connected and the pain resolved with chemotherapy treatment.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that direct service connection is warranted for pain in the bilateral lower extremities because there is no showing of either a current disability other than due to disability that is already service-connected or is not related to service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 223.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to whether the Veteran's pain in the bilateral lower extremities is a manifestation of this service-connected low back disability such that it may be considered to be secondary to that disability, the Board finds that, despite the Veteran's occasional subjective complaints of radiation of pain or numbness into the lower extremities, there is no objective evidence relating any neurological symptoms in the Veteran's bilateral lower extremities to his service-connected low back disability.

Private treatment records from 2000 and 2001 indicate that the Veteran was treated and evaluated for low back pain that had its onset about 10 years prior.  A March 2000 treatment note indicates he reported occasionally having left leg numbness but that this was transitory.  The physician noted that there was not a constant picture of pain in the left lower extremity.  A May 2000 medical note indicates the Veteran reported that 10 years prior he had radiation of pain into his right lower extremity and numbness in the leg, but his symptoms resolved.  On examination, straight leg raises were negative for radicular symptoms.  In July 2000, the Veteran again reported having had some radicular symptoms down the right leg in the past but this had resolved.  The physician noted that seated straight leg raises were negative and, on examination, he described no radicular symptoms. Again in January 2001, the Veteran reported a history of an episode of low back pain about 10 years before with numbness in the right leg that lasted only two to three days and then totally resolved.  He denied any current radiation of pain to the buttocks or legs, or numbness in either leg.

VA treatment records beginning in December 2001 are essentially silent for radiation of pain into the lower extremities from the Veteran's back.  There is a March 2010 emergency room note that indicates the Veteran was seen for complaints of spontaneous onset of pain one week prior in the left buttocks and left anterior thigh.  X-rays were taken showing early changes of diffuse idiopathic skeletal hypertosis in the lower thoracic spine; moderate degenerative disc disease at L3-L4; bilateral L5 spondylolysis with grade 2 spondylolisthesis of L5 on S1 with associated severe degenerative disc disease at L5-S1; and sclerosis along the R SI joint.  The impression was advanced lumbosacral spine disease and sciatica.  However, two months later the Veteran was again seen in the emergency room complaining that the medications give to him in March had not helped.  He was seen by his primary care physician that day (May 5, 2010).  He complained of worsening low back pain, not relieved by hydrocodone and naproxen.  He stated that the pain got worse when he walked, especially on his right side, and sometimes it radiated to the left but he denied numbness, tingling or other neurological deficits.  On examination, there was no tenderness to palpation of lumbar spine, no paraspinal muscles spasm, and Lasegue's sign was negative bilaterally.  Deep tendon reflexes were 2+ bilaterally and symmetrical.  Sensation and strength was preserved in the lower extremities.  His gait was antalgic.  The March 2010 X-ray was reviewed.  The assessment was worsening degenerative joint disease changes as seen on recent lumbar spine X-ray; however, there were no convincing signs of nerve impingement.  The plan was to get a magnetic resonance imaging (MRI) scan.  On May 26, 2010, MRIs, without and with contrast, were conducted and showed that there were changes consistent with metastatic disease with epidural involvement in the spine, to include at the L3 level causing marked changes in the neural foramen and the fat in the right side worse than the left with nerve root involvement.  The Veteran's service-connected conditions of spondylolysis with grade 2 spondylolisthesis and degenerative disc disease were noted also but the MRI did not indicate any nerve root impingement was involved.  In addition, a May 27, 2010 Addendum note indicates that someone spoke with the Veteran's wife the evening before, and she stated that he had not had any symptoms of incontinence or complaints of numbness or leg weakness.  Consequently, based on the MRI findings in May 2010, any neurological symptoms in the lower extremities would have been due to the metastatic disease process at the L3 vertebra rather than the Veteran's service-connected low back disability at the L5-S1 level.

Furthermore, the report of a VA examination conducted in April 2010 relating to the Veteran's low back disability shows the Veteran's subjective complaints of numbness and paresthesias; however, neurological examination was essentially normal and there was a negative Lasegue's sign.  The examiner did not render any diagnosis of radiculopathy or other neurologic manifestations related to the low back disability.  On reexamination in November 2010, although the Veteran denied numbness and paresthesias and radiation of his low back pain, there were objective findings of neurological deficits in the bilateral lower extremities, essentially in his bilateral great toes (e.g., decreased sensation in the great toes, absent deep tendon reflexes at knees and ankles, decreased motor strength in the great toes).  The examiner, however, did not ascribe these findings to the Veteran's low back disability.  Contemporaneous VA treatment records show the Veteran had recently completed six chemotherapy treatments, and an October 2010 Radiation Oncology consultation note indicates the Veteran complained of numbness of the hands and feet.  Subsequent treatment records, however, fail to show any further complaints and his neurological signs were essentially normal (see e.g., December 3, 2010 Neurosurgery note).  The Veteran was examined again in February 2012 for his low back pain and, despite again reporting that his low back pain occasionally radiates down his legs, neurological examination was essentially normal, and the examiner specifically indicated that the diagnosis of degenerative disc disease of the lumbar spine was "without radiculopathy."

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran has any neurologic manifestations of his service-connected low back disability involving his lower extremities such that secondary service connection for the Veteran's claimed pain in the bilateral lower extremities is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against finding that service connection is warranted on either a direct or secondary basis for the Veteran's claim pain in the bilateral lower extremities because the evidence essentially fails to establish the presence of a current disability subject to service connection.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
II.  Increased Rating Claims

Notice and Assistance Requirements

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for low back and right knee disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.   All efforts have been made to obtain relevant, identified and available evidence.

The Veteran was afforded VA examinations in April 2009 and February 2012 relating to his right knee disability and in April 2010, November 2010 and February 2012 relating to his low back disability.  Significantly, the Board observes that he does not report that the conditions have worsened since he was last examined in February 2012, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Right Knee Disability 

In an August 2009 rating decision, the RO granted service connection for degenerative joint disease with laxity of the right knee effective June 25, 2008 (the date of claim), and evaluated this disability as 10 percent disabling under Diagnostic Code 5260-5003, which evaluates limitation of flexion of the leg due to osteoarthritis.  

The Veteran disagreed with the 10 percent disability rating assigned.  In a November 2012 rating decision, the RO granted a separate 10 percent disability rating for instability of the right knee under Diagnostic Code 5257 effective June 25, 2008.  Consequently, the Board must consider whether higher disability ratings are warranted for both 10 percent disability ratings that the Veteran has been awarded for the separate manifestations (degenerative joint disease and instability) of his right knee disability.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When assigning an evaluation under Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, providing for consideration of such factors as functional loss due to pain, must be considered.  VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a compensable rating when flexion is limited to at least 45 degrees.  A 20 percent disability rating is warranted when flexion is limited to at least 30 degrees.  A maximum 30 percent disability rating is warranted when flexion is limited to at least 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a compensable rating when extension is limited to 10 degrees.  A 20 percent disability rating is warranted for extension limited to 15 degrees.  A 30 percent disability rating is warranted for extension limited to 20 degrees.  A 40 percent disability rating is warranted for extension limited to 30 degrees.  A maximum 50 percent disability rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.  

In his original claim for service connection received in June 2008, the Veteran stated that he suffers from tenderness and limited use of his right knee.  In his Notice of Disagreement, the Veteran stated that the 10 percent assigned does not reflect the severity of the disability as he suffers from extreme limitation and pain.  He stated that he is unable to walk for any extended period of time as a result of this disability.  In October 2012, the Veteran stated that he suffers from tremendous pain and limited mobility in the right knee and the knee feels as if it tries to come out of the socket.  He stated he cannot stand or walk for any extended period of time as a result of this disability.

The only post-service treatment records available relating to treatment of the Veteran's right knee disability are VA treatment records from November 2007 through January 2008.  In November 2007, the Veteran complained to his primary care physician of right knee instability present for three to six months when getting up off the ground, partial fleeting dislocation with pain limiting activities of daily living at times.  The assessment was degenerative joint disease with knee pain and partial dislocation symptoms.  He was referred to Physical Medical and Rehabilitation Services (PM&RS).  

On PM&RS consultation in November 2007, the Veteran stated that his knee "feels unstable, like it is going to dislocate."  He reported that symptoms had been present for one year.  He stated it feels most unstable when changing positions from sitting on the floor to standing.  He also stated that it feels like knee will give out at times.  He denied having significant pain.  On examination of the right knee, strength was 5/5.  Reflexes were 2/4.  There was full range of motion.  There was a positive anterior drawer test with mild laxity on right with end point.  It was noted that imaging of the right knee showed moderate osteoarthritic changes throughout with narrowing of the medial and retropatellar joint compartments and marginal spurring.  The assessment was right knee feeling of instability, mild laxity with anterior drawer.

A December 2007 PM&RS note reviewed an MRI study of the right knee.  The MRI demonstrated patellar tilt with patellar chondromalacia and joint space effusion, and medial compartment cartilage thinning.  The physician's assessment was the Veteran had occasional feeling of knee "dislocating or giving out," with MRI evidence of lateral patellar tilt with patellar chondromalacia, and laxity of the quadriceps and patellar tendons.  The ligaments and menisci were intact.  It was noted that the Veteran reported that he had not had any recent feeling of knee instability.

In January 2008, the Veteran underwent a physical therapy consultation for right knee ligamentous instability.  The Veteran stated there was no known injury.  He stated that, for about a year, he had felt like the knee would give out or "pop out of socket."  He stated there was little pain except when in positions with deep flexion and/or twisting of the knee, but still it was only mild.  He denied difficulty with stairs.  Instead, he related that he had the most difficulty with getting up off the floor or from low surfaces.  His pain was noted to be minimal and superior to the patella with flexion, and medial with valgus stress to the knee.  There were no visual signs of inflammation, no limp, and no assistive device used.  Active range of motion was 0 degrees of extension to 115 degrees of flexion with a slight pull proximal to the patella.  Patella mobility was normal.  Strength was 5/5.  Anterior drawer testing showed mild laxity on the right compared to the left.  McMurray test was positive for mild pain in the medial knee with internal rotation and valgus pressure.  Valgus stress test was positive for mild instability of the medial collateral ligament.  Varus stress test was negative for instability of the lateral collateral ligament.  The Veteran was instructed in a home exercise program with the goal of decreasing his right knee instability.  The Veteran was supposed to follow up with PM&RS in 11 weeks; however, there is no record of him having done so.

On VA examination in April 2009, the Veteran reported a three year history of instability of the right knee.  He stated he was sent to physical therapy and given a brace for the knee but that he does not wear it because it does not help.  He stated that "the pain in my knee did not get better."  He reported that he does not take medication for his knee, except for Motrin or Advil occasionally (approximately four times a month).  He stated that he has not been seen by Orthopedics for his knee, and he has not had any knee injections.  He stated he has knee pain on a daily basis related to certain activities such as driving or walking.  He wakes up with knee pain three times a week.  He reported that the pain is sharp with an intensity of 6 out of 10, and lasts three to four hours.  It is relieved by walking and heat.  It was noted that he was a volunteer driver for Disabled American Veterans and travels a 230 mile route twice a week.  He endorsed current symptoms of giving way, instability, pain, stiffness, weakness, episodes of dislocation or subluxation less than once a year, and tenderness.  He reportedly is able to stand for 15 to 30 minutes and walk 1/4 mile.  He occasionally uses a brace.  

On physical examination, his gait was noted to be antalgic.  There was increased wear on the outside edge of the heel of the right shoe.  There were objective findings of crepitus, patellar abnormality, and meniscus abnormality (positive McMurray's test).  Range of motion of the right knee was 0 degrees of extension to 110 degrees of flexion with objective evidence of pain with active range of motion.  There was objective evidence of pain following repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  No joint ankylosis was noted.  The diagnosis was moderate degenerative joint disease of the right knee with mild laxity of the anterior cruciate ligament and the medial collateral ligament.  

On examination in February 2012, the Veteran reported developed increasing pain over the past six years.  His current symptoms included persistent pain and a sense of instability.  He had not fallen.  He has not had surgery.  The Veteran advised that he did have torn knee ligaments, and he was given a brace one year ago but he did not use it.  He advised that his pain level was 5 out of 10 but it varies.  He stated he takes no pain medication for this.  He described marked difficulties squatting because of instability.  He denied swelling, redness or heat.  On physical examination, active range of motion of the right knee was 0 degrees of extension to 110 degrees of flexion, without pain.  There was no additional limitation of motion of the knee following repetitive use testing.  Functional loss/impairment ascribed as due to the right knee disability included weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was no pain or tenderness to palpation of the joint line or soft tissue.  Muscle strength was 5/5.  Joint stability testing demonstrated anterior instability of 1+ (0-5 mm); however there was no posterior instability.  Valgus/varus testing was normal.  There was no evidence of subluxation/dislocation or meniscal conditions.  It was noted that the Veteran used a cane occasionally to assist with ambulation.  X-rays showed evidence of degenerative/traumatic arthritis.  The diagnosis of was degenerative joint disease of the right knee.  The examiner noted that there would be impact on the Veteran's ability to work resulting from limited walking and climbing.

After considering all the evidence, the Board finds that a disability rating higher than 10 percent for service-connected degenerative joint disease is not warranted as the evidence fails to demonstrate that the Veteran has limitation of flexion of the right knee to 30 degrees or less.  The Veteran's functional limitations only involve weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Although the Veteran has stated he has tremendous pain in the right knee, his reports at the VA examinations appear to be inconsistent with such statements as he reported a pain level of only 5 or 6 out of 10 and that he rarely takes any medication for his pain.  Furthermore, there is no record of his receiving any treatment for his right knee pain since January 2008.  He admitted at the April 2009 VA examination that he had not been seen in Orthopedics for his right knee.  Furthermore, although the Veteran has reported in support of his claim that he has severe limitations, the objective medical evidence does not support this claim.  He has no more than limitation of flexion to 110 degrees, only 30 degrees less than full range of motion.  Furthermore, there is no objective evidence of additional limitation of motion on repetitive stress testing.  Admittedly he has some limitations in functioning in that he is limited in standing and walking due to knee pain; however, it is also noted that he does not wear the brace that was prescribed to him.  And although it was noted in February 2012 that he walks with a cane, the Board notes that other evidence of record indicates that he started using this in 2010 due to the pain in his left buttock/hip and leg that resulted from his metastatic cancer diagnosed that year and that he uses it now mostly out of habit not for any real need for additional stability on ambulation (see February 2012 VA spine examination).  

Consequently, the Board finds that the evidence fails to demonstrate that the Veteran's disability picture relating to his degenerative joint disease of the right knee is consistent with limitation of flexion to at least 30 degrees when taking into consideration the objective findings and his functional limitations, and, therefore, a disability rating higher than 10 percent is not warranted under Diagnostic Code 5260.  Furthermore, the Board notes that a separate compensable disability rating under Diagnostic Code 5261 is not warranted as the evidence fails to demonstrate that the Veteran has anything but full extension of the right knee.

As for whether a disability rating higher than 10 percent is warranted for instability of the right knee, the Board notes that this is evaluated under Diagnostic Code 5257.  Diagnostic Code 5257 provides for evaluating an impairment of the knee with recurrent subluxation or lateral instability as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In order for a higher disability rating to be warranted, the evidence would need to establish that the instability resulted in moderate impairment.  In the present case, all of the medical evidence has characterized the Veteran's instability of the anterior cruciate ligament and the medial collateral ligament as mild, which is consistent with a slight impairment under Diagnostic Code 5257.  He does have feeling that his knee will give away; however, although the Veteran has a sense of instability in the right knee, he has not fallen.  Furthermore, although he has been provided with a brace, he does not use it, and as previously discussed, his use of a cane is not due to his right knee instability.  Consequently, the Board finds that the Veteran's disability picture does not more nearly approximate a moderate impairment as the result of ligamentous instability.  Thus, a disability rating higher than 10 percent for instability of the right knee is not warranted.

Extraschedular consideration 

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his right knee disability is primarily manifested by pain, weakness, instability, giving way, stiffness, and tenderness, which impairs his ability to stand and walk for prolonged periods.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  In fact, the Veteran has been provided two separate 10 percent disability ratings under the rating schedule to reflect multiple manifestations of his right knee disability; degenerative joint disease and instability.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  Mitchell v. Shinseki, 25 Vet. App. 32, (2011).  The effects of the Veteran's knee disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted for either the service-connected degenerative joint disease or instability of the right knee under Diagnostic Codes 5260 and 5257, respectively.  Nor is a separate compensable disability rating warranted for limitation of extension under Diagnostic Code 5261.    The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's appeal is, therefore, denied.

Low Back Disability 

In a November 2011 rating decision, service connection was granted for the Veteran's low back disability, which was evaluated as 10 percent disabling under Diagnostic Code 5242 effective June 25, 2008, the date of the Veteran's claim for service connection.  The Veteran disagreed with the assigned 10 percent disability rating claiming that this rating does not reflect the severity of the disability.  By rating decision issued in August 2012, the RO awarded a 20 percent disability rating for the Veteran's low back disability effective February 2, 2012, the date of VA examination showing a worsening in the Veteran's low back disability.  The Veteran perfected his appeal as to a higher initial disability rating for his now service-connected low back disability in October 2012.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a , Diagnostic Code 5242. 

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating require forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For example, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  The Board notes that the issue of whether the Veteran has neurologic manifestations in his lower extremities relating to his service-connected low back disability has already been addressed above in adjudicating the Veteran's claims for service connection for pain in the bilateral lower extremities.  As previously found, the objective evidence fails to establish that the Veteran has neurologic manifestations of his low back disability and, therefore, separate ratings are not warranted at this time.

In his original claim submitted in June 2008, the Veteran stated that his back keeps him from doing every day activities.  He further stated that sometimes his back "goes out" with no warning and he has to have assistance in even going to the bathroom.  Finally, he stated that his back also contributes to keeping him from going to sleep and/or wakes him from sleep.  In September 2008, the Veteran stated that his low back disability has steadily increased in severity to the point that he can no longer obtain or maintain any type of substantial gainful employment to include sedentary employment.  He stated that the pain is on a daily basis and is severe.  He cannot sit, stand, walk or lay for any extended period of time due to the severity of this disability.  He is constantly waking up and having to readjust as a result of pain.  It does not seem that anything can relieve this pain completely.  Finally, he stated that this disability affects every aspect of his daily living and livelihood due to the constant pain and limitations.  On a July 2010 VA Form 9, the Veteran stated that he has suffered from back pain and problems since service with pain radiating into both lower extremities accompanied with frequent incapacitating episodes.  This disability has become most severe and has developed into degenerative disc disease.  Finally, on his VA Form 9 submitted in October 2012 related to his appeal for an increased disability rating for his now service-connected low back disability, the Veteran stated that he suffers from several incapacitating episodes per year due to the back disability.  He suffers tremendously with back pain accompanied with excessive limitations.  As a result of the back, he cannot sit, stand, lay or walk for any extended period of time.  The pain also radiates into both lower extremities accompanied with numbness.  He cannot work any type of substantial gainful employment to include sedentary employment as a result of this disability.  

Records from the Social Security Administration from 2000 and 2001 show the Veteran sought disability benefits due to his low back disability.  These records show the Veteran had been employed as a heavy equipment operator.  It shows the Veteran had physical restrictions in lifting, bending, stooping, squatting crawling, walking, standing, sitting, climbing and operating heavy equipment due to his low back disability.  On examination in May 2000, the Veteran had range of motion of the thoracolumbar spine limited to 75 degrees of forward flexion and 10 degrees of extension.  Lateral bending and rotation produced only mild pain.  There was no localized tenderness to palpation or percussion.  He pointed to his mid lower back at the L5-S1 as the location of his pain.  Straight leg raises were negative for radicular symptoms, and there was no motor or sensory deficit in the lower extremities.  X-rays were noted to show a grade 2 chronic-appearing spondylolisthesis with fairly advanced degenerative changes consisting of advanced narrowing and sclerosis at the L5-S1 level.  It was further noted that a March 2000 CT scan of the lumbar spine showed fairly pronounced hypertrophic degenerative changes at the facet joints and relative stenosis at the L4-L5 level.  The impression was chronic congenital and degenerative changes of the lumbar spine.  This physician doubted that the Veteran would be able to tolerate returning to his work as a heavy equipment operator or rock truck driver since the constant vibration and jarring in the trucks or on the equipment would be expected to aggravated his underlying condition.  He also recommended that the Veteran not lift more that 10 to 15 pounds on a regular basis or over 25 to 30 pounds on an occasional basis.  Also he should avoid sitting for more than 30 minutes at a time.  He gave no restrictions on standing or walking as long as the Veteran had flexibility to change position regularly.  In terms of an impairment rating, he rated the Veteran to be 10 percent disabled based on the grade 2 spondylolisthesis with the associated fairly advanced degenerative changes at that same level.  In a June 2000 statement, the physician clarified his previous statement about the Veteran's employability stating that he felt that the Veteran's work-related activities did contribute to his back pain symptoms, probably more in terms of arousing and aggravating those conditions over the course of his work life, could use the term "repetitive trauma" in the sense that his repeated or regular work activities all tended to contribute to the aggravation and arousal in some way over his work life.

In December 2001, the Veteran was first seen at the VA Medical Center seeking to establish care.  The first primary care note indicates the Veteran had osteoarthritis/low back pain without pain currently on Salsalate as needed.  Subsequent treatment records from 2002 through 2005 show his back pain continued to be well-controlled with only rare use of the Salsalate.  A June 2005 primary care note stated that his osteoarthritis/low back pain was stable off all medications.  There were no further complaints of or treatment for low back pain until March 2010.  At that time, the Veteran was seen in the emergency room with complaints of spontaneous onset of pain one week prior in the left buttock and left anterior thigh, worse with weight bearing.  X-rays taken showed early changes of diffuse idiopathic skeletal hypertosis in the lower thoracic spine; moderate degenerative disc disease at L3-L4; bilateral L5 spondylolysis with grade 2 spondylolisthesis of L5 on S1 with associated severe degenerative disc disease at L5-S1; and sclerosis along the right sacroiliac joint.  The impression was advanced lumbosacral spine disease and sciatica.  

The Veteran underwent a VA examination in April 2010.  At that time, he stated that the original issues with his back that prompted care after separation from military began in 1989 when he awoke with a numb right leg.  He recalled having an MRI but was unsure of the results.  He stated that there was no definitive treatment at the time.  He related that he continued to have back problems that eventually forced him to retire from heavy equipment operations in 1998.  The Veteran stated that there had been no medication prescribed specifically for his back, and no series of epidurals or surgical intervention.  He had one course of physical therapy in 1998.  Most recent episode of back pain/leg pain was in March 2010 for which he was seen at the Lexington VA Medical Center.  He was diagnosed with "advanced L/S spine disease and sciatica."  He was continuing to take the Lortab prescribed at that visit; but was no longer used the Naprosyn.  Follow up visit in April 2010 resulted in additional medications for "muscle relaxer & nerve."  The course since onset was described as intermittent with remissions.  Although he endorsed numbness, parethesias, and leg or foot weakness, he denied symptoms of urinary or bowel incontinence, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasms, pain or flare-ups.  He did not use any aids or devices.  He reported being unable to walk more than a few yards.

On physical examination, his posture was normal.  Gait was antalgic.  There were no abnormal spinal curvatures.  Range of motion of the thoracolumbar spine was 75 degrees of flexion, 20 degrees of extension, 30 degrees of left lateral flexion, 30 degrees of left lateral rotation, 25 degrees of right lateral flexion and 30 degrees of right lateral rotation.  There was no objective evidence of pain noted on active range of motion, and no additional limitation of motion after three repetitions of range of motion exercises.  X-rays taken in March 2010 were reviewed.  The diagnosis was
Lumbar degenerative disc disease with grade 2 spondylolisthesis of L5 on S1.  

Thereafter, in May 2010, the Veteran returned to the emergency room complaining that he continued to have worsening pain in his back and leg.  He saw his primary care physician who noted that, despite his complaints, there was no tenderness to palpation of the lumbar spine, no paraspinal muscles spasm, and a negative Lasegue sign bilaterally.  Based on the March 2010 X-ray, he assessed the Veteran to have worsening degenerative joint disease without convincing signs of nerve impingement.  He ordered a MRI to be done.  That MRI demonstrated that there was evidence of metastatic disease in the lumbar spine along with his spondylolysis with grade 2 spondylolithesis.  The Veteran underwent further work up in June 2010 which showed he had multiple bony metastases, a lung nodule and a renal mass that were highly suspicious for malignancy.  (See June 4, 2010 Neurosurgery Progress Note.)  Also incidentally found on a lumbar spine MRI was lytic left ilium lesions in the weight bearing portion of the acetabulum.  Biopsy was positive for malignancy but could not determine the type.  The Veteran underwent six chemotherapy sessions.  The records note that he reported his pain in the left hip/buttock and leg resolved shortly after the first chemotherapy session.  There was no report of further low back pain.  A CT scan of the abdomen/pelvis taken in December 2010 showed his bilateral L5 spondylolysis with grade 2 spondylolisthesis of the L5 on S1 remained unchanged.  (See December 3, 2010 Neurosurgery note that spondylolysis, degenerative disc disease, degenerative joint disease issues of L5 spondylolysis and L5-S1 spondylolithesis were stable and not clinically relevant.)  

The Veteran also underwent a second VA examination in November 2010.  The examiner noted the Veteran's reported military history of back trauma/pain, and that additional spinal trauma included congenital defect, heavy equipment vibration and metastatic lesions of the lumbar spine.  He noted the Veteran was presently in ongoing radiation therapy.  On a review of systems, the Veteran denied having any urinary problems, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, or unsteadiness.  With regard to other symptoms, he reported having fatigue, decreased motion, spasm, and spine pain at midline low back worse with activity; but denied having stiffness or weakness.  He described his pain as achy, at times sharp; moderate in severity; lasting hours with a frequency of weekly to monthly.  He denied having radiation and incapacitating episodes.  It was noted he used a cane and was limited to walking no more than a few yards.  

On physical examination, his posture was stooped but head position was normal.  His gait was slow and guarded.  There were no abnormal spinal curvatures.  Thoracolumbar spine range of motion was forward flexion of 70 degrees; extension of 10 degrees; left lateral flexion of 15 degrees; left lateral rotation of 30 degrees; right lateral flexion of 15 degrees; and right lateral rotation of 30 degrees. There was objective evidence of pain on active range of motion; however, there was no additional limitation of motion following three repetitions of range of motion.  Imaging studies were reviewed.  Diagnosis of was spondylolysis with listhesis, degenerative disc disease/degenerative joint disease, and lymphoma with metastasis to spine and ilium.  

On examination in Radiation Oncology in January 2011, it was noted he was doing quite well without complaint.  He denied any symptoms and was not taking any medications for pain.  Examination showed there was no tenderness to palpation of the spinal column.  Posture and ambulation were normal.  There were no gross motor or sensory deficits.  

After considering the above evidence, the Board finds that the Veteran's orthopedic manifestations of his low back disability prior to February 2, 2012 were not productive of limitation of flexion of 60 degrees or less; combined range of motion of 120 degrees or less; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes requiring doctor prescribed bed rest having a duration of at least 2 weeks in a 12 month period.  The evidence shows that, prior to February 2, 2012, the Veteran's forward flexion of the thoracolumbar spine was limited to no less than 70 degrees.  His combined range of motion was limited to no less than 170 degrees.  There were no additional limitations after repetitive range of motion testing.  There was no ankylosis of the spine.  Furthermore, there was no evidence of muscle spasms, guarding, or abnormal spinal contour.  Although his gait was noted to be antalgic, the Board notes that the evidence appears to demonstrate that this is related to his right knee disability rather than his low back disability.  

As the record includes diagnoses of degenerative disc disease, the Board has also considered whether an increased rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The April 2010 VA examiner noted that the Veteran had an incapacitating episode in March 2010 because this was initially thought to be due to the Veteran's low back disability.  It was determined, however, that the Veteran's pain was the result of metastatic bone cancer in the spine and left ilium rather than due to his service-connected low back disability.  There is no other evidence that the Veteran has had incapacitating episodes due to his low back disability except his own statements.  His statements are, however, not sufficient for rating purposes because the rating schedule defines incapacitating episodes as those requiring doctor prescribed bed rest.  Consequently, for rating purposes, there must be medical evidence demonstrating doctor prescribed bed rest in order to evaluate the Veteran's low back disability based on incapacitating episode; there is none in the present case.  Hence, a higher disability rating is not warranted based upon incapacitating episodes.

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's disability picture for his low back disability met the criteria for a disability rating higher than 10 percent prior to February 2, 2012.

On February 2, 2012, the Veteran was provided a VA examination for his low back disability.  The Veteran advised that he has continual fluctuating pain, about 6 out of 10.  He does not take pain medications for this.  He has not had surgery.  The pain is located in the low back and occasionally radiates down the legs; however, he denied any recent radiating pain or numbness into the legs.  He also reported that he had pain in the left hip last year, but this was diagnosed as lymphoma.  The Veteran advised that he has some occasional trouble walking which he related primarily to his right knee condition.  The Veteran advised that he has trouble sitting or standing for long periods of time and is limited in walking to about 1/8 mile primarily because of back pain.  He advised that he is limited to lifting no more than 10 pounds from ground level.  He denied flare-ups that impact function of the thoracolumbar spine.

On physical examination, range of motion of the thoracolumbar spine was forward flexion of 50 degrees with pain at 50 degrees; extension of 5 degrees without pain; right lateral flexion of 15 degrees without pain; left lateral flexion of 15 degrees without pain; right lateral rotation of 15 degrees with pain at 15 degrees; and left lateral rotation of 20 degrees without pain.  There was essentially no additional limitation of range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran has functional loss and/or functional impairment of thoracolumbar spine to include:  less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  He was diffusely tender over the paralumbar areas.  There was no guarding or muscle spasm noted.  The examiner noted that the Veteran had intervertebral disc disease but that he had had no incapacitating episodes.  It was noted he uses a cane occasionally for assistance.  The examiner stated that the Veteran's thoracolumbar spine condition impacts his ability to work in that he has limited ability to bend, lift and carry.  

Based on the findings of this VA examination that the Veteran had limitation of forward flexion of the thoracolumbar spine of 50 degrees and a combined range of motion of 120 degrees, a 20 percent disability rating was appropriately assigned effective the date of this examination.  The Board finds, however, that a higher disability rating is not warranted as there is no evidence that the Veteran has limitation of forward flexion of the thoracolumbar spine of 30 degrees or less.  Furthermore, as previously noted, there is no evidence of ankylosis of the thoracolumbar spine.  

As for incapacitating episodes, the February 2012 VA examiner noted that there had been no incapacitating episode.  In his October 2012 VA Form 9, however, the Veteran reported he did have incapacitating episodes due to his low back disability.   His statement is, however, not sufficient for rating purposes because the rating schedule defines incapacitating episodes as those requiring doctor prescribed bed rest.  There are none in the present case.  Hence, a higher disability rating is not warranted based upon incapacitating episodes.

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's disability picture for his low back disability met the criteria for a disability rating higher than 20 percent as of February 2, 2012.

Extraschedular consideration 

The discussion above reflects that the symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his back disability is primarily manifested by signs and symptoms such as pain, limitation of motion, fatigue, and weakness, which impairs his ability to sit, stand and walk for prolonged periods.  It also restricts him in lifting, bending, climbing, crawling, stooping, squatting and operating heavy machinery.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  Mitchell, 25 Vet. App. at 32.  The effects of the Veteran's back disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted prior to February 2, 2012, and that a disability rating higher than 20 percent is warranted thereafter.  
Furthermore, referral for extraschedular consideration is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's appeal is, therefore, denied.


ORDER

New and material evidence having not been received, the Veteran's claim to reopen for service connection for rheumatic heart disease (to include myocardial insufficiency) is denied.

Entitlement to service connection for scar, right eyebrow, is granted.  

Entitlement to service connection for scars on the left forearm, right anterior thigh and right groin area below the testicles (claimed as due to boils) is denied.

Entitlement to service connection for scar, right palm, is granted.

Entitlement to service connection for asteatotic eczema is denied.

Entitlement to service connection for chronic sinusitis is denied

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a notch on the outer rim (supero-temporal) of the right eye socket is granted.

Entitlement to service connection for a right eye disorder (described as blurred vision) as secondary to a notch on the outer rim (supero-temporal) of the right eye socket is denied.

Entitlement to service connection for headaches as secondary to a notch on the outer rim (supero-temporal) of the right eye socket is denied.

Entitlement to service connection for pain in the left lower extremity is denied.

Entitlement to service connection for pain in the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected low back disability prior to February 2, 2012, is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected low back disability as of February 2, 2012, is denied.


REMAND

The Board finds that remand of the Veteran's claim for entitlement to a TDIU is warranted for referral for extraschedular consideration.

The Veteran was awarded Social Security disability benefits in 2001 based upon his service-connected low back disability.  In granting the claim, the Administrative Law Judge (ALJ) stated that the Veteran was incapable of performing more than "sedentary" work on a regular, sustained basis.  However, a vocational expert testified at a hearing that the Veteran had not acquired any transferable skills from his past relevant work as a bulldozer operator that would enable him to perform other work within his residual functional capacity.  Therefore, the ALJ determined that the Veteran was not employable because he has limited education, no transferable skills and is incapable of performing more than "sedentary" work.  

The Board finds that the ALJ's decision regarding the Veteran's education and employment history and that he has no transferable skills raises the question of whether his service-connected disabilities, including the low back disability, precludes him from securing and following a substantially gainful occupation.  Furthermore, the Board notes that the February 2012 VA examiner opined that the Veteran's low back disability would have a moderate impact on his ability to perform sedentary employment and a severe impact on his ability to perform physical employment.

The Veteran's combined rating as of June 25, 2008 was 30 percent; and as of February 2, 2012 was 40 percent.  Consequently, the schedular criteria for a TDIU have not been met.  See 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board finds that there is sufficient evidence to raise the question as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disability.  As he does not meet the schedular criteria for a TDIU, referral is appropriate in this case.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim of entitlement to a TDIU to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

2.  If such action does not resolve the claim for entitlement to a TDIU, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


